DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kritzler et al. (hereinafter Kritzler, PCT/US 2017/036721 of which US 20190179510 is taken as a true representation).

Regarding claim 1, Kritzler discloses:
a computer-implemented method for analyzing computer-aided design (CAD) assemblies (see at least Fig. 6 and ph. [0016] and [0066] –  [0083]), the method comprising:
generating a first mapping between a set of topological elements included in a topological model of a CAD assembly, a set of CAD elements included in the CAD assembly, and a set of data elements included in a data model (see at least ph. [0027] for the CAD data used (therefore mapped) to the representation of the CAD objects/elements in the model(s)/assemblies); 
receiving a first user interaction via a first topological element included in the set of topological elements (see at least ph. [0038] for various interactions that a user my use to interact with the system, its models and its components); and 
based on the first mapping, generating a first user interface element that includes a first CAD element that is derived from the set of CAD elements and a first data element that is derived from the set of data elements (see at least ph. [0035] – [0038] for the user being able to select, through a given interaction for the given user interface, data and part(s) of the model).

Claim 11 is a non-transitory computer-readable medium version of claim 1 (and is similarly rejected) and also, Kritzler requires stored program instructions so executed by a processor for its features to function, including tis abilities to analyze the CAD assemblies.  

Claim 20 is a system version of claim 1 and is similarly rejected.  It is noted that Kritzler requires a memory storing its software applications and a processor to run / execute said software.

Regarding claims 2 and 12, the rejections of claims 1 and 11 are incorporated and Kritzler discloses:
the topological model comprises a graph of nodes, and the first topological element comprises a first node that is included in the graph of nodes or a first edge that is included in the graph of nodes (at least ph. [0058] discloses that data points for the meta data may be displayed as a graph, chart…).

Regarding claims 3 and 13, the rejections of claims 1 and 11 are incorporated and Kritzler discloses:
the CAD assembly comprises a plurality of CAD models, and the first CAD element comprises a first CAD model that is included in the plurality of CAD models or a first relationship between at least two CAD models that are included in the plurality of CAD models (see at least ph. [0038] for various interactions that a user my use to interact with the system, its models and its components and each component itself is a model (which in turn could have its own components, which are models in their own rights and … this can go on until any and all base parts (i.e. that don’t have sub components) are reached and all the parts along the way are modeled in the CAD model).

Regarding claims 4 and 14, the rejections of claims 1 and 11 are incorporated and Kritzler discloses:
the data model comprises a plurality of entries, and the first data element comprises a component entry that is included in the plurality of entries and indicates data corresponding to a CAD model or a connection entry that is included in the plurality of entries and indicates data corresponding to a relationship between at least two CAD models (see at least ph. [0027] – [0038] for the user being able to select, through a given interaction for the given user interface, data and part(s) of the model where they all have their own corresponding data for their respective part/component models).

Regarding claims 5 and 15, the rejections of claims 1 and 11 are incorporated and Kritzler discloses:
the set of topological elements includes a first node and a first edge (the charts and graphs based on the data used in the models will comprise points/nodes and edges connecting them (as graphs comprise those components) see at least ph. [0058]), the set of CAD elements includes a first CAD model and a first relationship between at least two CAD models, and the data model includes a first component entry and a first connection entry (the data about the model and component parts in the graphs and charts from ph. [0058] will depend on the selection of what parts are being observed/analyzed as per the selection and interactions described in at least ph. [0027] – [0038]).

Regarding claims 6 and 16, the rejections of claims 1 and 11 are incorporated and Kritzler discloses:
the first node corresponds to both the first CAD element and the first component entry and the first edge corresponds to both the first relationship between at least two CAD models and the first connection entry (the charts generated are dependent on the metadata of the selected parts of the model, so as the different parts of the model are selected the nodes and edges are related to the models of the parts and the complete model, see at least ph. [0058] and [0027] - [0038]).

Regarding claim 7, the rejection of claim 1 is incorporated and Kritzler discloses:
modifying the topological model to include the first mapping (at least ph. [0072] discloses the model to be manipulated and/or changed, and this is in relation to being able to modify parts and in so doing may then modify by adding other parts (without limitation) and therefore can when appropriate add the first part (and therefore its associated data – see at least ph. [0027]) will be added as well); and
modifying the topological model to include the data model (at least ph. [0072] discloses the model to be manipulated and/or changed, and this is in relation to being able to modify parts and in so doing may then modify by adding other parts (without limitation) and therefore can when appropriate add the first part (and therefore its associated data – see at least ph. [0027]) will be added as well).

Regarding claim 8, the rejection of claim 7 is incorporated and Kritzler discloses:
modifying the topological model to include the data model comprises modifying each topological element included in the set of topological elements to include a different data element included in the data model (as ph. [0072] discloses being able to modify parts of the model and as such may add and remove and / or modify the respective parts, therefore the overall complete model may be modified by including any number of subparts (or even all subparts) that they themselves may be modified, as such the data included in the subparts themselves will then be modified and allows for then the entire model to be ultimately comprised of all modified subparts, see at least ph. [0027]).

Regarding claim 9, the rejection of claim 1 is incorporated and Kritzler discloses: 
the first mapping includes a second mapping between the topological model and the CAD assembly and a third mapping between the topological model and the data model (at least ph. [0072] discloses the model to be manipulated and/or changed, and this is in relation to being able to modify parts and in so doing may then modify by adding other parts (without limitation) and therefore can when appropriate add the first part (and therefore its associated data – see at least ph. [0027]) will be added as well and this may be done for any number of parts and therefore the second and third mappings may be added when their respective parts are added).

Regarding claim 10, the rejection of claim 1 is incorporated and Kritzler discloses: 
based on the topological model, identifying a second CAD element that is coupled to the first CAD element and is derived from the set of CAD elements (the subparts and their respective models may be found and identified); and 
based on the first mapping, generating a second user interface element that includes the second CAD element and a second data element that is derived from the set of data elements (at least ph. [0072] discloses the model to be manipulated and/or changed, and that allow the including of other parts into a model and therefore that parts data will be also added into the mapping of the final (top/major) component).

Regarding claim 17, the rejection of claim 11 is incorporated and Kritzler discloses: 
the first CAD element and the second CAD element are included within a CAD sub-assembly that resides within the CAD assembly (the reference in cited sections above allows for any number of parts to be added, changed, moved from the model and their respective data and subparts and respective subparts data will all be added or removed as the components are added or removed).

Regarding claim 18, the rejection of claim 11 is incorporated and Kritzler discloses: 
the step of performing a first operation involving the first CAD element in response to the first user interaction (the cited sections above refer to operations for user interaction with the cad model on any part or the model including the overall complete model).

Regarding claim 19, the rejection of claim 11 is incorporated and Kritzler discloses: 
[t]he step of performing a first operation involving the first CAD element in response to the first user interaction (the cited sections above refer to operations for user interaction with the cad model on any part or the model including the overall complete model).
Response to Arguments
Applicant’s argument seem to center around the idea that topological aspects are not disclosed by the Kritzler reference.  In making the argument it is noted that topological and topographical seem to be given the same meaning as in the arguments it appears that topographical is also referred to.
As to the specified claim language that explicitly refers to topological elements, it is understood that topological refers to geometric objects that can be manipulated (where topographical refers to geological representations, maps, etc.).  The Kritzler reference relates to 3D modeled objects that may be manipulated as per at least ph. [0025] where stereoscopic views of the different objects and their components may be generated in stereoscopic views from any potential user viewpoint.  This clearly establishes that the elements in the Krizler reference are indeed topological elements and thereby cover the claimed limitation.
Applicant’s remaining arguments rest upon the logic in the argument above being persuasive.  As these arguments were not found persuasive, the subsequent arguments asserting the same are also not persuasive.  
As the arguments presented are not persuasive the previous art rejections stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194